                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA

UNITED AFRICAN−ASIAN                 CASE NO.
ABILITIES CLUB, et al.               2:19−cv−07432−DSF−RAO
            Plaintiff(s),
                                      Order to Show Cause re
     v.                               Dismissal for Lack of
THOMAS W. REDFERN , et al.            Prosecution

           Defendant(s).




    Generally, defendants must answer the complaint within 21 days after
  service or 60 days if the defendant is the United States. Fed. R. Civ. P.
  12(a)(1).
     In this case, Thomas W. Redfern and Mary Susan Redfern failed to plead
  or otherwise defend within the relevant time. The Court orders plaintiff to
  show cause in writing on or before December 11, 2019 why the claims
  against the non-appearing defendant(s) should not be dismissed for lack of
  prosecution. Failure to respond to this Order may result in sanctions,
  including dismissal for failure to prosecute.

    IT IS SO ORDERED.

Date: November 26, 2019                   /s/ Dale S. Fischer
                                         Dale S. Fischer
                                         United States District Judge
